DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The abstract of the disclosure is objected to because of exceeding 150 words in length (or 15 lines of text), and it is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  At the end of line 3, -- ; -- should be inserted.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  At the end of the last line, -- . -- should be inserted.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  At the end of line 3, -- ; -- should be inserted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the following information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, limitation "a target time", in line 6, lacks clear antecedent basis.  It is unclear whether this target time is the same as the “target time” recited in line 4 of claim 1 or a different “target time”.  From the specification, it appears that they are the same.
Claims 2-18 and 23 are rejected due to their dependencies on the base claim 1.
Claim 10 recites the limitation "the current value of at least one race parameter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation "the current value of stride length and cadence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The term “an indication describing how good he feels” in claim 14 is a relative term which renders the claim indefinite. The term “an indication describing how good he feels” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “an indication describing how good he feels” is indefinite for the same reason "relatively shallow" was held to be indefinite by the Board of Appeals, i.e., it is not clear what applicant intends to cover by the term “an indication describing how good he feels” when referring to how good he feels.  See Ex parte Oetiker , 23 USPQ2d 641 (Bd. Pat. App & Inter. 1992). MPEP § 2173.05(b).
Claim 19 recites the limitation "the following information" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, limitation "a target time", in line 6, lacks clear antecedent basis.  It is unclear whether this target time is the same as the “target time” recited in line 4 of claim 1 or a different “target time”.  From the specification, it appears that they are the same.
Claims 20-22 are rejected due to their dependencies on the base claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10, 12, 13 and 15-23, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cribar (US Patent 7,572,205).
With regard to Claim 1, Cribar discloses in Figs. 1-6 a method for providing at least one of the following information to an athlete during a race such as a running or a cycling race: a race time prediction;  a probability to achieve a target time at the end of the race: and/or an indication whether the pace followed by the athlete is too fast, adequate or too slow in order to achieve a target time (see ABSTRACT and Column 1, line 15 through Column 4, line 45), said method comprising measuring during said race a plurality of intermediate times or speeds with an inertial sensor and/or a positional sensor in a wearable device (PDAs); causing a processing unit in said wearable device to retrieve a race profile as a non-linear function of time over distance; using the retrieved race profile for determining said information (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 2, the method comprising said plurality of intermediate times being measured at predetermined distances determined with said inertial sensor and/or said positional sensor (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 3, wherein said retrieved race profile is an optimal race profile for the athlete (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 4, wherein said race profile is based on said intermediate times and on previous races of other athletes (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 5, wherein said race profile is determined by selecting among a plurality of standardized race profiles determined from previous races of other athletes the race profile that best corresponds to the race profile determined from said intermediate times (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 6, wherein the selection of the retrieved race profile depends on a target tune indicated by the athlete for the race, and on deviations from this target at a plurality of intermediate positions (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 7, the method further comprising determining the level of said athlete from previous races or trainings of said athlete, or from information given by said athlete in said wearable device; using said level tor determining said race profile (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 9, wherein said indication comprises an indication of a recommended pace range and a current pace (see ABSTRACT and Column 1, line 15 through Column 6, line 67) .
With regard to Claim 10, the method further comprising determining the current value of at least one race parameter, other than the pace; displaying the current value of said race parameter along with a recommended range in order to achieve a recommended pace range. (see ABSTRACT and Column 1, line 15 through Column 6, line 67) .
With regard to Claim 12, the method further comprising: before said race, determining from said previous race a plurality of normalized race profiles, said race profile corresponding to a normalized non-linear function of time over distance, said normalized function being determined from a group of athletes running over the same distance, multiplying each intermediate time of each athlete by an athlete-dependent factor so as to normalize the end race time or all athletes, and determining a normalized function or a series of normalized Intermediate times matching the normalized intermediate times of said athletes in the group during said race, retrieving the closest normalized race profile followed by the athlete as said race profile (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 13, further comprising: during said race, measuring a plurality of physiological parameters of said athlete; using at least some of said parameters for selecting or adapting the retrieved race profile (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 15, said step of retrieving a race profile comprising feeding a neuronal network or another self-learning structure with said Intermediate times, and outputting said race profile and/or said information (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 16, wherein the actual intermediate times of said athlete are transmitted to a remote machine and used for computing new race profiles (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 17, at least some Of said race profiles being dependent on a particular race (see ABSTRACT and SUMMARY OF THE INVENTION and Column 1, line 15 through Column 6, line 67).
With regard to Claim 18, comprising a step of displaying a current speed or pace during the race, and an indication whether this speed or race is in a recommended range in order to achieve a target time (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 19, Cribar discloses in Figs. 1-6 a wearable device (PDAs) arranged for providing at least one of the following information to an athlete during a race such as a running or a cycling race: a race time prediction; a probability to achieve a target time at the end of the race; and/or an indication whether the pace followed by the athlete is too fast, adequate or too slow in order to achieve a target time, said apparatus comprising an inertial sensor and/or positional sensor (100 and a plurality of checkpoints) for measuring a plurality of  intermediate times during said race; a processing unit (1000 in Fig. 1) arranged for retrieving, based on said intermediate time and on previous races of other athletes, a race profile as non-linear function of time over distance, and for determining said information based on said race profile (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 20, the device further comprising a memory (108, 112 in Fig. 1) for storing a plurality of predefined race profiles (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 21, said race profiles being normalized (see ABSTRACT Column 1, line 15 through Column 6, line 67).
With regard to Claim 22, wherein said indication comprises an indication of a recommended pace range and a current pace (see ABSTRACT and Column 1, line 15 through Column 6, line 67).
With regard to Claim 23, a tangible computer product comprising software code portions executable by a processing unit (1000 in Fig. 1) in a wearable device for causing said wearable device to perform the steps of (see ABSTRACT Column 1, line 15 through Column 6, line 67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cribar.
With regard to Claim 8, Cribar discloses in Figs. 1-6 a method meets all of the claimed limitations except for not disclosing that the level corresponding to the VO2max of the athlete.  However, it is notoriously well known in the art that the level of the athlete corresponds to a plurality of conditions of the athlete that includes the VO2max of the athlete, of which fact official notice is taken by the examiner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the level of the athlete which is based on the level of the athlete corresponds to the VO2max of the athlete.
With regard to Claim 11, Cribar discloses in Figs. 1-6 a method meets all of the claimed limitations except for not disclosing that determining the current value of stride length and cadence;  displaying the current value of said stride length and of said cadence, along with a recommended range for those two parameters in order to achieve a recommended pace range.  However, it is notoriously well known in the art that the pace range can be determined by many difference parameters that includes the current value of stride length and cadence, of which fact official notice is taken by the examiner.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine the pace range which is based on the parameters such as the current value of stride length and cadence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842
July 16, 2022